 In the Matter of OHIO GREYHOUND LINES, INC.andAMALGAMATEDASSOCIATIONOF STREETELECTRIC RAILWAY AND;MOTORCOACH EM-PLOYEES OF AMERICA AND DIVISION1207 THEREOF(A.F. OF L.AFFILIATE)In the Matter of OHIO GREYHOUND LINES, INC.andBROTHERHOOD OFRAILROAD TRAINMEN, LODGE 974In the Matter Of CENTRAL GREYHOUND LINES, INC.andBROTHERHOODOF RAILROAD TRAINMEN,LODGE 974Cases Nos. R-1225, C-1246, and C-1247, respectivelySUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONApril 2, 1940On March 18, 1940, the National Labor Relations Board, hereincalled the Board, issued an Order, Decision and Direction of Electionin the above-entitled proceedings,' ordering,inter alia,that OhioGreyhound Lines, Inc., herein called Ohio cease and desist fromcertain unfair labor practices, and directing that an election by secretballot be conducted within thirty (30) days of the Direction ofElection to determine whether the bus drivers on Ohio desired to berepresented by Amalgamated Association of Street, Electric Rail-way and Motor Coach Employees of America and Division 1207thereof (A. F. of L. affiliate), herein called the Amalgamated, orby the Brotherhood of Railroad Trainmen, Lodge 974, herein calledthe B. R. T., forthe purposes-of collective bargaining, or by neither.On August 16, 1939, subsequent to the hearing in the above-entitledproceedings, the B. R. T. filed with the Regional Director of theThird Region (Buffalo, New York) charges alleging, in substance,among other things, that certain Greyhound companies, includingOhio, had caused their employees to sever relations with the B. R. T.,had coerced them into joining the Amalgamated, and by these andother actions had engaged in and were engaging in unfair laborX21 N L R B 75122 N. L.R. B., No. 29.659 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices affecting commerce, within the meaning of Section 8 (1)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449.The Board has not completed the investigation of the charges.On March 21, 1940, the B. R. T. petitioned the Board to postpone theelection among the bus drivers employed by Ohio pending the com-pletion of said investigation.Under the circumstances we shall deferthe election.The Board hereby amends its Direction of Election by strikingtherefrom the words "as early as possible but not later than thirty(30) days from the date of this Direction of Election" and substitut-ing therefor the words "at such time as the Board shall hereafterdirect" and by striking therefrom the words "the pay-roll periodimmediately preceding the date of this Direction of Election" andsubstituting therefor the words "a pay-roll period which the Boardshall in the future specify."MR. WILLIAM M. LEIsr.RsoN took no part in the consideration of theabove Supplemental Decision and Amendment to Direction ofElection.